NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DEWAN CHAND, Dewand Chand AKA                    No.   16-71842
Dewan Puri,
                                                 Agency No. A038-634-403
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**


Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Dewan Chand, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his third untimely motion to reopen

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the BIA’s denial of a motion to reopen for abuse of discretion. Avagyan v. Holder,

646 F.3d 672, 678 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in denying Chand’s motion to reopen as

time and number barred, where it was his third such motion, he filed it more than

eleven years after the filing deadline, and he failed to demonstrate that any exception

to the time or number bars was warranted. See 8 U.S.C. § 1229a(c)(7)(A) & (C);

8 C.F.R. § 1003.2(c)(2), (c)(3)(i)-(iv) & (3); Avagyan, 646 F.3d at 679.

      Because these determinations are dispositive, we need not reach Chand’s

contentions regarding his eligibility for adjustment of status or a waiver of

inadmissibility. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to reach non-dispositive issues).

      Chand’s motion for a stay of removal is denied as moot.

      PETITION FOR REVIEW DENIED.




                                          2                                    16-71842